              Case
              Case 1:17-cv-00772-GWG
                   1:17-cv-00772-GWG Document
                                     Document 300
                                              302 Filed
                                                  Filed 10/14/19 Page 13 of
                                                        10/15/19 Page    of 1
                                                                            3
     Hon. Gabriel W. Gorenstein
     October 14, 2019
     Page 3


             While we understand that the contents of the October 2, 2019, e-mail are innocuous, we
     believe that the communication contained in it is privileged and the privilege is not ours, as
     lawyers, to waive.

                                                                Respectfully yours,

                                                         vJ~ j ) ~
                                                               William Dunnegan

     Cc:     Ned H. Bassen, Esq. (By ECF)




The attorney-client privilege is designed to protect statements from a client to an attorney. It protects
communications from the attorney to the client only to the extent that communications reveal statements by the
client. See,~. Corona v. Hotel and Allied Services Union Loe. 758, 2005 WL 2086326, at *7 (S.D.N.Y. Aug.
30, 2005) ("An attorney's communications to the client are not privileged unless they reveal the substance of the
client's communications to the attorney for the purpose of obtaining legal advice."); Softview Computer Products
Corp. v. Haworth, Inc., 2000 WL 943415, *2 (S.D.N.Y. 2000) ("[E]ven if the content of the letter [from the
attorney] can be considered legal advice, it is not legal advice that reflects a client confidence, and, therefore, is
not privileged."). Because the email at issue does not reveal any communication from the client to the attorney, it
is not privileged. That being said, the Court directs that this document shall be used only for purposes of this
litigation.




    MEMO ENDORSED


                                                                            USDCSDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC#:

                                                                          ,IDA~!':,~D~ ~--·~-~;
